FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                                     TENTH CIRCUIT                       February 3, 2015

                                                                        Elisabeth A. Shumaker
CODY ROBERT JUDY,                                                           Clerk of Court
            Plaintiff – Appellant,
                                                            No. 14-4136
v.                                                  (D.C. No. 1:14-CV-00093-TS)
BARACK HUSSEIN OBAMA, a/k/a                                   (D. Utah)
Barry Soetoro; DEMOCRATIC
NATIONAL COMMITTEE;
ORGANIZATION FOR ACTION,
          Defendants – Appellees.


                             ORDER AND JUDGMENT 


Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.


        Cody Robert Judy considered himself a candidate for President in both the 2008

and 2012 United States Presidential races. President Barack Obama won both of those

elections. Asserting that President Obama was not a natural-born citizen, Judy sued

President Obama, and others, in federal court. At the outset, the district court granted

Judy in forma pauperis status. But, ultimately, the district court dismissed Judy’s




      After examining the briefs and the appellate record, this panel has determined
unanimously that oral argument would not materially assist this appeal, so the case is
ordered submitted without oral argument. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G). This order and judgment is not binding precedent except under the doctrines of
law of the case, claim preclusion, and issue preclusion. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and Tenth
Circuit Rule 32.1.
complaint under 28 U.S.C. § 1915(e)(2), concluding that the case was frivolous.1 We

review this issue de novo. Perkins v. Kan. Dep’t of Corrs., 165 F.3d 803, 806 (10th Cir.

1999). Because Judy is pro se, we liberally construe his pleadings. See Haines v. Kerner,

404 U.S. 519, 520–21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

   In support of his claims, Judy alleged that President Obama is not a natural-born

citizen and is ineligible to serve as President. By running for President, he and others

defrauded the United States and injured Judy’s campaigns. For redress, he asserted claims

under 42 U.S.C. § 1983, the Sherman Act, and the Clayton Act. He sought compensatory

and punitive damages for his claims, but didn’t seek to remove President Obama from

office. He named several defendants: “Barack Hussein Obama aka Barry Soetoro –

Organization for Action”; “Barack Obama – As Candidate Barack Obama also occupying

the Office of the President illegally”; the Democratic National Convention (“DNC”);

Mitch Stewart, Director of the DNC; Jeremy Bird, Deputy Director of the DNC; Debbie

Wasserman Shultz, National Chair of the DNC; Jim Dabaki, Utah Chair of the DNC;

Matt Lyon, Utah Executive Director of the DNC; Representative Nancy Pelosi; and

Senator Harry Reid.

   1
     While Judy is not a prisoner as defined by 28 U.S.C. § 1915, “‘[s]ection 1915(a)
applies to all persons applying for IFP status, and not just to prisoners.’” Salgado-Toribio
v. Holder, 713 F.3d 1267, 1270 (10th Cir. 2013) (alteration in original) (quoting Lister v.
Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005)); c.f. Lister, 408 F.3d at 1312
(concluding that § 1915(a) “applies to all persons applying for IFP status, and not just to
prisoners” and then applying § 1915(e)(2)(B)); Merryfield v. Jordan, 584 F.3d 923, 926
(10th Cir. 2009) (“[T]he ifp statute draws several distinctions between prisoners and
nonprisoners . . . .”). Other circuits have also expressly held that § 1915(e)(2) applies to
nonprisoner litigants proceeding in forma pauperis. See, e.g., McGore v. Wrigglesworth,
114 F.3d 601, 608–09 (6th Cir. 1997), overruled on other grounds by LaFountain v.
Harry, 716 F.3d 944 (6th Cir. 2013).

                                           -2-
   Under § 1915(e)(2), a court must screen cases filed in forma pauperis and must

“dismiss the case at any time if the court determines that . . . the action or appeal (i) is

frivolous or malicious; (ii) fails to state a claim upon which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.” The district

court concluded that all three reasons supported its sua sponte dismissal.

       Dismissal of a pro se complaint for failure to state a claim is proper only
       where it is obvious that the plaintiff cannot prevail on the facts he has
       alleged and it would be futile to give him an opportunity to amend. In
       determining whether a dismissal is proper, we must accept the allegations
       of the complaint as true and construe those allegations, and any reasonable
       inferences that might be drawn from them, in the light most favorable to the
       plaintiff.

Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007) (quoting Curley v. Perry, 246

F.3d 1278, 1281 (10th Cir. 2001), and Gaines v. Stenseng, 292 F.3d 1222, 1224 (10th

Cir. 2002); see also Neitzke v. Williams, 490 U.S. 319, 324–25 (1989); Denton v.

Hernandez, 504 U.S. 25, 33 (1992) (“[A] finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the irrational or the wholly

incredible.”).

   For substantially the same reasons stated by the district court, we also conclude

that the complaint was frivolous and failed to state a claim for relief under §

1915(e)(2). We briefly discuss our reasoning here, although it largely mirrors the

reasoning of the district court.

   First, addressing whether he adequately stated a claim for relief, Judy cites no

basis in law for his claim that he is entitled to damages under § 1983, the Sherman



                                            -3-
Act, or the Clayton Act. Even taking all his allegations as true and construing them in

the light most favorable to his case, we see nothing even suggesting that he would

ever be entitled to any sort of relief for President Obama’s (and the other Defendants’)

supposed wrongdoing. Judy cannot point to a single case that construes any of these

statutes in a way supporting his claims for relief. Next, because we see no scenario

where he would be entitled to relief under § 1983, the Sherman Act, or the Clayton

Act, we also agree with the district court that his complaint was frivolous.

   Judy argues that he was entitled to default judgment because he had submitted

evidence establishing that he properly served the Defendants in this case and that they

failed to timely respond. Alternatively, Judy argues that even if the Defendants

weren’t served, the district court erred by not compelling service of process. None of

this matters. Even if the Defendants were properly served, Judy would not have been

entitled to default judgment because the district court was required to dismiss his

complaint under § 1915(e)(2)(i)–(ii) as frivolous and for failing to state a claim for

relief. See c.f. Neitzke, 490 U.S. at 324 (concluding that “[t]o prevent such abusive or

captious litigation” the in forma pauperis statute “authorizes federal courts to dismiss

a claim . . . if satisfied that the action is frivolous or malicious. Dismissals on these

grounds are often made sua sponte prior to the issuance of process, so as to spare

prospective defendants the inconvenience and expense of answering such

complaints.” (internal quotations omitted) (citing Franklin v. Murphy, 745 F.2d 1221,

1226 (9th Cir. 1984))).


                                          -4-
   Along those lines, Judy takes issue with the district court’s sua sponte decision to

dismiss his complaint under § 1915(e)(2). He argues that in doing so the court acted as

Defendants’ counsel. Contrary to Judy’s position, the court was obligated to dismiss

his complaint sua sponte under § 1915(e)(2)’s screening mechanism. See c.f. Jones v.

Bock, 549 U.S. 199, 214 (2007) (concluding that courts must screen sua sponte under

§ 1915(e)); Neizke, 490 U.S. at 327 (concluding that the statute “accords judges . . .

the unusual power to pierce the veil of the complaint’s factual allegations and dismiss

those claims whose factual contentions are clearly baseless”). We see no error in the

district court’s sua sponte action.

   In sum we conclude that the district court properly dismissed Judy’s complaint under

§ 1915(e)(2)(i)–(ii).2 We AFFIRM.


                                           ENTERED FOR THE COURT


                                           Gregory A. Phillips
                                           Circuit Judge




   2
    We don’t need to reach the issue under § 1915(e)(2)(iii) of whether the complaint
sought damages from individuals immune from suit because it is sufficient that his
complaint is either frivolous or fails to state a claim for relief under § 1915(e)(2)(i)–(ii).

                                            -5-